NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              MAR 12 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JOHNNY RAY BROWN,                                No. 13-17125

              Petitioner - Appellant,            D.C. No. 2:10-cv-00407-PMP-
                                                 GWF
  v.

BRIAN WILLIAMS; et al.,                          MEMORANDUM*

              Respondents - Appellees.



JOHNNY RAY BROWN,                                No. 13-17260

              Petitioner - Appellee,             D.C. No. 2:10-cv-00407-PMP-
                                                 GWF
  v.

BRIAN WILLIAMS; et al.,

              Respondents - Appellants.


                   Appeal from the United States District Court
                            for the District of Nevada
                  Philip M. Pro, Senior District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted March 10, 2015**
                              San Francisco California

Before: WALLACE, M. SMITH, and WATFORD, Circuit Judges.

      Petitioner Johnny Ray Brown appeals from the district court judgment

denying his petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Respondents cross-appeal from the district court order holding Brown’s petition

timely based on equitable tolling. Brown challenges his Nevada convictions for

battery, sexual assault, burglary, and grand larceny, arguing that he received

ineffective assistance of counsel. We have jurisdiction pursuant to 28 U.S.C. §

2253, and, reviewing the district court’s decision de novo, we affirm.

      We must deny Brown’s petition unless the decision of the Nevada Supreme

Court “(1) . . . was contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States;

or (2) . . . was based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

      Brown has not shown that the Nevada Supreme Court unreasonably applied

the standard for ineffective assistance of counsel found in Strickland v.

Washington, 466 U.S. 668 (1984). Even if Brown were correct that his trial counsel

        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          2
provided him with ineffective assistance, Brown has not shown that the Nevada

Supreme Court unreasonably determined that prejudice was lacking under the

“doubly deferential” Strickland/AEDPA standard. Cullen v. Pinholster, — U.S. —,

131 S.Ct. 1388, 1410–11 (2011). Given the substantial additional evidence

presented at trial that is unaffected by Brown’s ineffective assistance

claims—including the victim’s 911 call, documentation of her physical injuries,

and Brown’s subsequent flight to Michigan—it was not unreasonable for the

Nevada Supreme Court to conclude that Brown’s evidence of prejudice fell short

of proving that it was reasonably likely that the result would have been different if

Brown’s counsel had taken a different approach. Harrington v. Richter, 562 U.S.

86, 111–12 (2011).

      Nor has Brown shown that any of the above holdings were based on an

unreasonable determination of the facts in light of the evidence presented in the

state court proceeding. Regardless of whether the findings of the Nevada Supreme

Court were debatable, or whether we would have reached different conclusions in

the first instance, it was not unreasonable for the Nevada Supreme Court to reach

the conclusions above in light of the evidence. Wood v. Allen, 558 U.S. 290,

300–01, 303 (2010).




                                          3
      Because we conclude that Brown failed to show prejudice under the

Strickland/AEDPA standard, we need not reach the affirmative defense of

equitable tolling.

      AFFIRMED.




                                       4